EXHIBIT 3.1 ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF PREMIER FINANCIAL BANCORP, INC. Pursuant to KRS 271B.10-060, the undersigned corporation executes these articles of amendment to its articles of incorporation: (A) The name of the corporation is Premier Financial Bancorp, Inc. (B) The following amendment to the articles of incorporation was adopted by the shareholders of the corporation at a special meeting held on September 1, 2009, in the manner prescribed by the Kentucky Business Corporation Act: The first sentence of ARTICLE IV, captioned “Authorized shares”, is hereby amended to read as follows: The total number of shares that the Corporation shall have the authority to issue is 21,000,000 shares, which shall be divided into two classes as follows: 20,000,000 Common Shares, without par value; and 1,000,000 Preferred Shares, without par value. (C) The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group indisputably represented at the meeting, were as follows: Designation of Voting Group Number of Outstanding Shares Number of Votes Entitled to Be Cast Number of Votes Represented at Meeting Common Stock (D)The total number of votes cast by each voting group entitled to vote separately thereon for and against such amendment, respectively, was: Number of Votes Cast Voting Group For Against Common Stock IN WITNESS WHEREOF, the undersigned duly authorized officer has executed these articles of amendment.
